     Case: 1:20-cv-00652 Document #: 81 Filed: 04/16/21 Page 1 of 6 PageID #:1707




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CLUB GENE AND GEORGETTI, LP,                   )
                                               )
                       Plaintiff,              )       No. 20 C 652
                                               )
v.                                             )       Magistrate Judge Jeffrey Cole
                                               )
XL INSURANCE AMERICA, INC.                     )
                                               )
                       Defendant.              )


                          MEMORANDUM OPINION AND ORDER

       The defendant has moved to compel the production of five purportedly privileged

documents, one of which plaintiff claims was inadvertently produced. The defendant argues that

(1) the plaintiff failed to act diligently following production, meaning the privilege was waived as

to that document and four others of the same subject matter, and (2) the documents are not

privileged in the first place. For the following reasons, the defendant’s motion [Dkt. #70] is granted.

       First, I find that the purportedly inadvertently produced email is privileged. It clearly

involves a request for legal advice on how to respond to an inquiry regarding the fire. Remarkably

– given defendant’s position here – it concerns a topic that defendant argued was a key legal concern

in this case just a few weeks ago. As such, it goes far beyond routine editorial or “word-smithing”

to business reports or minutes. See Acosta v. Target Corp., 281 F.R.D. 314, 321 (N.D. Ill. 2012)

(“Counsel’s comments on, and revisions to, drafts of documents that are intended for ultimate

disclosure to third parties can be privileged to the extent that the comments and revisions

communicate legal advice and have been maintained confidential.”); Roth v. Aon Corporation, 254

F.R.D. 538, 541 (N.D. Ill. 2009)(email seeking advice regarding wording of document was

privileged where determination of what should be disclosed was not merely a business concern but
    Case: 1:20-cv-00652 Document #: 81 Filed: 04/16/21 Page 2 of 6 PageID #:1708




also a legal concern because it could lead to liability). Compare Musa-Muaremi v. Florists'

Transworld Delivery, Inc., 270 F.R.D. 312, 316 (N.D. Ill. 2010); Lee v. Chicago Youth Centers, 304

F.R.D. 242, 252 (N.D. Ill. 2014).

        The question remains as to whether plaintiff waived the privilege by producing the

document. Under Federal Rule of Evidence 502, disclosure of privileged information may not

operate as a waiver where: “(1) the disclosure is inadvertent; (2) the holder of the privilege or

protection took reasonable steps to prevent disclosure; and (3) the holder promptly took reasonable

steps to rectify the error, including (if applicable) following Federal Rule of Civil Procedure

26(b)(5)(B).” Fed.R.Evid. 502(b)(1)-(3). Carmody v. Bd. of Trustees of Univ. of Illinois, 893 F.3d

397, 405–06 (7th Cir. 2018). Counsel clearly did not discover the inadvertent production until the

document was introduced at the Pierson Deposition. He immediately indicated the mistake and

instructed the witness not to answer questions related to it. See, e.g., Heriot v. Byrne, 257 F.R.D.

645, 662 (N.D. Ill. 2009)(party discovered the disclosure at the deposition where the privileged

documents became a topic of discussion, and they immediately asserted privilege). Whether counsel

took reasonable steps to prevent disclosure is another matter.1

        Plaintiff asserts that the fact that the four emails subsequent to the inadvertently produced

email, which all related to that email, were withheld somehow shows reasonable steps were taken

to prevent disclosure. [Dkt. #76, at 4-5]. That’s all plaintiff offers and it’s not much; just an

unsupported statement in a brief. Assertions in briefs are not evidence, Mitze v. Colvin, 782 F.3d


        1
          Although some background information might be useful, plaintiff spends half of its response brief
focusing on matters that might be appropriate in a motion for summary judgment, but fail to move the needle
in a discovery motion regarding whether the privilege was waived. [Dkt. #76, at 1-4].

       Additionally, it would be helpful to the court if, in future filings, plaintiff did not merely mention
names of cases, but included citations for those cases.

                                                     2
    Case: 1:20-cv-00652 Document #: 81 Filed: 04/16/21 Page 3 of 6 PageID #:1709




879, 882 (7th Cir. 2015); Gross v. Knight, 560 F.3d 668, 672 (7th Cir. 2009), and “saying so doesn't

make it so....” United States v. 5443 Suffield Terrace, Skokie, Ill., 607 F.3d 504, 510 (7th Cir.2010);

Madlock v. WEC Energy Group, Inc., 885 F.3d 465, 473 (7th Cir. 2018). “Notably absent from these

allegations, however, is any proposed proof that state actors, not municipal actors, were engaged in

this de facto discrimination.” Illinois Republican Party v. Pritzker, 973 F.3d 760, 770 (7th Cir.

2020); Donald J. Trump for President, Inc. v. Secy of Pennsylvania, 830 F. Appx 377, 381 (3d Cir.

2020)(“Free, fair elections are the lifeblood of our democracy. Charges of unfairness are serious.

But calling an election unfair does not make it so. Charges require specific allegations and then

proof. We have neither here.”). Even the Solicitor General’s unsupported assertions are not enough.

Digital Realty Trust, Inc. v. Somers, _U.S._, 138 S.Ct. 767, 779 (2018).

       Moreover, it’s an argument that can cut the other way. See Walker v. White, 2018 WL

2193255, at *3 (N.D. Ill. 2018)(production of one among a number of communications in a category

suggests production was not inadvertent). But, more significant is the fact that plaintiff submits no

evidence regarding its steps to prevent disclosure. Courts generally demand affidavits detailing the

steps taken to sift privileged materials from those produced. See, e.g., In re Testosterone

Replacement Therapy Prod. Liab. Litig., 301 F. Supp. 3d 917, 927 (N.D. Ill. 2018); Walker v.

White, 2018 WL 2193255, at *3 (N.D. Ill. 2018)(party seeking to show production was inadvertent

must produce evidence to support the claim); DeGeer v. Gillis, 2010 WL 3732132, at *8 (N.D. Ill.

2010); Excel Golf Prod., Inc. v. MacNeill Eng'g Co., 2012 WL 1570772, at *3 (N.D. Ill. 2012);

Sidney I. v. Focused Retail Property I, LLC, 274 F.R.D. 212, 215 (N.D.Ill.2011).

       Determining whether a party took reasonable steps to prevent disclosure and to rectify any

error requires consideration of a variety of factors including the procedures followed to avoid


                                                  3
    Case: 1:20-cv-00652 Document #: 81 Filed: 04/16/21 Page 4 of 6 PageID #:1710




producing privileged material, the volume and timing of the production, and overriding issues of

fairness. See Novak v. State Parkway Condo. Ass'n, 2017 WL 1086767, at *3 (N.D. Ill. 2017); Excel

Golf, 2012 WL 1570772, at *3; Sidney I., 274 F.R.D. at 215. “The producing party must offer

specific facts and details to show the procedures were reasonable.” Excel Golf, 2012 WL 1570772,

at *3; Kmart Corp. v. Footstar, Inc., 2010 WL 4512337, at *4 (N.D. Ill. 2010). A court, “in making

this determination, may consider several factors, including ‘the number of documents to be reviewed

and the time constraints for production’; whether ‘a party that use[d] advanced analytical software

applications and linguistic tools in screening for privilege and work product’; and whether “‘t]he

implementation of an efficient system of records management before litigation.’” Heriot v. Byrne,

257 F.R.D. 645, 660 (N.D. Ill. 2009). We have no information along these lines from plaintiff

whatsoever. See Comrie v. Ipsco, Inc., 2009 WL 4403364, at *2 (N.D. Ill. 2009)(rejecting claim

where part “failed to inform the Court about their efforts to review and disclose the documents.”).

With all deference, the plaintiff has not merely made an inadequate showing; it hasn’t made any.

        That’s enough to scuttle the plaintiff’s claim of inadvertent production, but it is worthwhile

considering whether plaintiff “promptly took reasonable steps to rectify the error.” Following the

discovery of the production at the deposition on February 5, 2020, plaintiff’s counsel fails to indicate

he did anything. [Dkt. # 76, at 5-6]. The attitude about the privileged document was, in a word

lackadaisical. Plaintiff relied entirely on its opponent, and did not demand return or destruction of

the email or seek court intervention.

        Instead, defense counsel took the lead. Counsel wrote the plaintiff’s counsel a week after

the deposition on February 11th to demand a response as to production of not only that document but

the four other related documents, and indicated the defendant was sequestering the purportedly


                                                   4
    Case: 1:20-cv-00652 Document #: 81 Filed: 04/16/21 Page 5 of 6 PageID #:1711




inadvertently produced document. [Dkt. #71-4]. Plaintiff’s counsel did not respond until March 2nd,

almost three weeks later, stating plaintiff was standing on its position that production was

inadvertent and that the email should have been redacted as privileged. [Dkt. #71-6]. Counsel made

no demand for the return or destruction of the document. [Dkt. #71-6]. In plaintiff’s response brief,

he explains that:

       given XL’s counsel’s representation in its February 11th letter, six days after the
       Pierson deposition, that it was “sequestering” Defendant’s Exhibit 3 in anticipation
       of seeking court intervention, Rule 26(b)(5)(B) has been met. Thus, requiring XL to
       return the document or to destroy it, given its sequestration, would have been a
       needless and useless act on the part of G&G’s counsel and one of form over
       substance.

[Dkt. #76, at 6].

       While it is true that once defense counsel was informed of the privilege claim at the

deposition, defense counsel was under the obligation to “promptly return, sequester, or destroy the

specified information and any copies it has” and could not “use or disclose the information until the

claim is resolved” Fed.R.Civ.P. 26(b)(5)(B), the cavalier attitude of plaintiff’s counsel at the time,

and in plaintiff’s response brief now, belies any claims that plaintiff was serious about not letting

the disclosure go any further. See Schaeffer v. City of Chicago, 2020 WL 7395217, at *4 (N.D. Ill.

2020)(claim of inadvertence rejected where party failed to demand clawback promptly); Walker v.

White, 2018 WL 2193255, at *4 (N.D. Ill. 2018)(forty-five-day wait before demanding clawback

inadequate); Harmony Gold U.S.A., Inc. v. FASA Corp., 169 F.R.D. 113, 117 (N.D. Ill.

1996)(waiting two weeks to demand return of documents was inadequate). Compare Heriot, 257

F.R.D. at 662(requested destruction of the document within 24 hours); Coburn Grp., LLC, 640

F.Supp.2d at 1041 (defendant promptly requested the document's return one day after learning it had

been produced).

                                                  5
    Case: 1:20-cv-00652 Document #: 81 Filed: 04/16/21 Page 6 of 6 PageID #:1712




        Accordingly, the defendant’s motion [Dkt. #70] is granted and the purportedly inadvertently

produced portion of Exhibit 1 and the four documents regarding the same subject matter listed

within Exhibit 2 must be produced.2



                                 ENTERED:
                                                  UNITED STATES MAGISTRATE JUDGE

DATE: 4/16/21




        2
          Parties may serve and file specific objections to this order within 14 days after being served with
a copy. Failure to raise objections in this manner waives the right to appeal. 28 U.S.C. § 636(b)(1)(A); Fed.
R. Civ. P. 72(a); Davis v. Kayira, 938 F.3d 910, 917 (7th Cir. 2019); Tumminaro v. Astrue, 671 F.3d 629, 633
(7th Cir. 2011).

                                                     6
